Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Family Diskount Food Stores Inc.,
Respondent.
Docket No. C-15-2662
FDA Docket No. FDA-2015-H-1834
Decision No. CR4641
Date: June 23, 2016
INITIAL DECISION
I sustain the determination of the Center for Tobacco Products (CTP) of the
United States Food and Drug Administration (FDA) to impose a civil money
penalty of $250 against Respondent, Family Diskount Food Stores, Inc.
I. Background
Respondent requested a hearing in order to challenge CTP’s determination to
impose a $250 civil money penalty against it. I held a hearing by telephone on
April 12,2016. At the hearing I received exhibits into evidence from CTP that are
identified as CTP Ex. 1-CTP Ex. 9. I heard the cross-examination testimony of
James Naso, an inspector working on behalf of CTP. I also received into evidence

exhibits offered by Respondent that are identified as R. Ex. 1-R. Ex. 10.

CTP and Respondent filed briefs in support of their positions.
II. Issues, Findings of Fact and Conclusions of Law
A. Issues

The issues are whether Respondent violated regulations governing the sale of
tobacco products to minors and whether a civil money penalty of $250 is
reasonable.

B. Findings of Fact and Conclusions of Law

CTP determined to impose a civil money penalty against Respondent pursuant to
the authority conferred by the Federal Food, Drug, and Cosmetic Act (Act) and
implementing regulations at Part 21 of the Code of Federal Regulations (C.F.R.).
The Act prohibits the misbranding of tobacco products while they are held for sale
after shipment in interstate commerce. 21 U.S.C. § 331(k). FDA and its agency,
CTP, may seek civil money penalties from any person who violates the Act’s
requirements as they relate to the sale of tobacco products. 21 U.S.C. § 331(f)(9).
The sale of tobacco products to an individual who is under the age of 18 and the
failure to verify the photographic identification of an individual who is not over
the age of 26 are violations of implementing regulations. 21 C.F.R.

§§ 1140.14(a), (b)(1).

There is no dispute that Respondent offers tobacco products for sale to the public.
At issue in this case is whether Respondent unlawfully: sold tobacco products to a
minor; and failed to check the identification of a minor purchaser of tobacco
products.

CTP’s case against Respondent rests on Mr. Naso’s testimony as well as
corroborating evidence. CTP Ex. 4. Mr. Naso testified that he visited
Respondent’s establishment on September 16, 2014 and January 27, 2015 in the
company of a minor who was employed for the specific purpose of ascertaining
whether retailers sold tobacco products to minors. He testified that on both
occasions he verified that the minor had no tobacco products on her person before
entering Respondent’s establishment. Id. at 3-4. Mr. Naso averred that, on
September 16, he observed the minor enter the store and return with a package of
Camel Crush Menthol cigarettes. On January 27, he observed the minor enter the
store and return with a package of Marlboro Gold Pack cigarettes. Id. Mr. Naso
labeled the packages of cigarettes and photographed them. The photographs are in
evidence as attachments to CTP Ex. 4. Finally, Mr. Naso testified that, on
September 16, the minor reported to him that Respondent’s employee had not
verified her identification.
I find Mr. Naso’s testimony to be credible and to be corroborated by photographic
proof that the minor purchased cigarettes from Respondent on September 16, 2014
and January 27,2015. Mr. Naso’s testimony establishes that the minor had no
cigarettes on her possession before entering the store on both occasions and had
cigarettes upon leaving that establishment. Mr. Naso continuously observed the
store while the minor was inside, eliminating the possibility that the minor could
have obtained the cigarettes somewhere else while Mr. Naso awaited her return.
Consequently, the only reasonable inference that I can draw from the evidence is
that the minor obtained cigarettes from someone in the store. It is also reasonable
to infer that a store employee failed to check the minor’s identification on
September 16, 2014 because that identification showed the minor to be underage.
l infer that the store’s employee would not have sold cigarettes to someone so
early identified as a minor on that occasion.

fe)

Respondent asserts that it is being victimized by a government conspiracy to
mpose civil money penalties on it and other retailers. In my opening remarks at
the hearing of this case I ruled that Respondent had offered no credible evidence
an alleged conspiracy. Respondent has not revived that argument.

°

Respondent also asserts that Mr. Naso’s testimony is unreliable. At the hearing it
argued that Mr. Naso could not have been certain that the minor was not carrying
cigarettes prior to entering Respondent’s establishment because Mr. Naso did not
physically search the minor. However, Mr. Naso testified that the minor was
wearing jeans that would have crushed any package of cigarettes that she
possessed prior to entering the store and that the cigarettes that she produced upon
exiting the establishment were not crushed. Tr. at 11-12. I find that this testimony
buttresses Mr. Naso’s credibility.

Respondent also asserts that the minor’s recollection of what occurred in its
establishment is unreliable hearsay. I agree that it is hearsay. However, I do not
rely on the minor’s account to find that Respondent sold cigarettes to her and
failed to check her identification. I find that CTP established its case based
entirely on what Mr. Naso observed personally coupled with the corroborating
evidence that I have discussed.

Respondent contends that the initials marking the two packages of cigarettes are
different, suggesting that there was some sort of tampering with the evidence. I
find no basis for that assertion. The credible evidence is that after the purchases
Mr. Naso sealed both packages of cigarettes in plastic containers and that he
personally signed the containers. CTP Ex. 4, attachments.

CTP elected to impose a civil money penalty of $250 against Respondent. That is
the maximum allowed for Respondent’s violations and I find it to be reasonable.
The evidence proves that Respondent’s employees willfully sold a dangerous
product — cigarettes — to a minor on two occasions. The willfulness of
Respondent’s actions is sufficient to justify the penalty amount. Respondent has
not proven that it lacks the wherewithal to pay the civil money penalty.

/s/
Steven T. Kessel
Administrative Law Judge

